DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 3-6, 9, 13, 16, and 19-20 have been amended.
This office action is in response to the amendment submitted on 12-JUL-2021.
Interview conducted on 29-JUN-2021. Interview summary dated 07/02/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments - 35 USC § 103
On pgs. 10-17 of the Applicant Arguments/Remarks dated 07/12/2021 (hereinafter ‘Remarks’), Applicant arguments the amended claims overcome current rejections under 35 U.S.C. 103.
Examiner notes, the independent claims of 1, 9, and 16 will be addressed separately because of the different scopes.
Regarding claim 9, the claim most notably lacks a “semantic coordinate”, which is found in claim 1 and claim 16. The “semantic coordinate” is a notable feature of the 
The amendment to claim 9 has resulted in a significant change in scope of claim 9. The data received now includes an “object” and a behavior, condition or action, instead of merely an object or behavior or condition or action. Further two conditions, action, fault or noise is now included in the sequence of the linear temporal logic. Due to the change of scope and the additional amendments, the combination of Yu et al., United States Patent 9459840 B1 (hereinafter ‘Yu’) in view of Alaniz et al., U.S. Patent Application Publication 2016/0210382 A1 (hereinafter ‘Alaniz’) has been overcome and a new ground(s) of rejection is made in view of Yu in view of Alaniz further in view of Rasmussen, “Road Shape Classification for Detecting and Negotiating Intersections” [2003] further in view of Naderhirn, U.S. Patent Application Publication 2020/0320233 A1.
Regarding Dependents Claims 10-15 as discussed on pg. 12 of the Remarks, these claims are dependent on Claim 9 and are now rejected under the same grounds as Claim 9.
Independent Claim 1, discussed on pgs. 13-15 of the Remarks, has been amended to include the linear temporal logic, as found in Claims 9 and 16. One notable amendment is the complete removal of the term “map” from claim 1, however, the term “map” remains part claim 16. Further, the term “map” has been removed from all dependent claims which depend from claim 1. The removal of the term which the amendment of “the type of road intersection” changes how the “semantic coordinate” is completed. Therefore, the reference of Roth, “Accessing Location Data in Mobile Environments – The Nimbus Location Model” is overcome because Roth relates to “semantic coordinates” on a “map”. The scope of the limitation has changed significantly, therefore a new grounds of rejection is made Yu in view of Alaniz further in view of Rasmussen.
Regarding Dependents Claims 2-7 as discussed on pg. 15 of the Remarks, these claims are dependent on Claim 1 and are now rejected under the same grounds as Claim 1. Further, Dependent Claim 8 is now rejected under a new grounds due to the change in the dependency grounds. The new grounds being Yu in view of Alaniz further in view of Rasmussen further in view of Rago et al., “Identifying duplicate functionality in textual use cases by aligning semantic actions” (hereinafter ‘Rago’).
On pgs. 15-16, independent Claim 16 is discussed. Independent Claim 16 has retained reciting the term “map”, but has removed the term “a map topography” and replaced the term with “an intersection”, which is notably different from “a type of road intersection” as recited in independent claims 1 and 9. Further, the “semantic coordinate” is “indicative of an intersection” as now amended in claim 16. This is of a different scope from claim 1 where the semantic coordinate is “representing the set of values in the type of road intersection”. Per the changing of how the “semantic coordinate” is interpreted, Roth has been overcome. The claim is now rejected under the same grounds as claim 9, Yu in view of Alaniz further in view of Rasmussen further in view of Naderhirn.

Claims 1-20 remain rejected under 35 U.S.C. 103.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over 
Yu et al., United States Patent 9459840 B1 (hereinafter ‘Yu’) in view of
Alaniz et al., U.S. Patent Application Publication 2016/0210382 A1 (hereinafter ‘Alaniz’) in view of
Rasmussen, “Road Shape Classification for Detecting and Negotiating Intersections” [2003].

Regarding Claim 1: A method comprising:
Yu teaches receiving a first input to an application of a computing device representing a set of values representing an object and at least one of: an object behavior, a condition, or an action… (Col 1 lines 45-53 Yu teaches an architecture mode, i.e. application, on an executing platform including hardware and software used by the software components and the software models, i.e. input to a computing device where timing semantics are generated baseded information is given of the requirements, i.e. set of values “…The architecture model may describe an executing platform including hardware and software used by the software components and the software models, physical constraints, non-functional constraints, and characteristics of the embedded system. The architecture model and the timing semantics may be generated based on information collected from the requirements, the software components, and the software models. The architecture model may be generated using a modeling language or a formal language…”
Col 6 lines 37-43 Yu teaches further provides an example of the architecture model as a vehicle, i.e. object “…The architecture module 106 generates an architecture model that describes an execution platform, physical constraints, non-functional constraints, and characteristics of an embedded system based on the collected information. For example, an embedded system for a vehicle may include the following hardware and software: electronic control units (ECUs), a bus, sensors, and actuators…”
Col 6 lines 52-56 Yu teaches the architecture model, i.e. object is develops a an associated behavior model, i.e. object behavior “…In some implementations, the architecture module 106 develops behavior models to run on the architecture model. System properties including timing constraints, performance, and cost may be evaluated based on both the behavior models and the architecture model…”)
Yu teaches determining, based at least in part on the set of values and linear temporal logic, a combination of values representing a sequence of multiple steps associated … generating, based at least in part on the combination of values determined by linear temporal logic … , the simulated scenario for execution; and (Col 1 lines 54-60 Yu teaches the timing semantics, i.e. at least in part on the set of values, include synchronization and ordering of events, i.e. sequence of multiple steps, when computing a time and delays to execute the function, i.e. the simulated scenario  “…The timing semantics may be determined to be satisfied by execution of functions that are correctly executed in the architectural model. The timing semantics may include synchronization and ordering of events, computing a time to execute the functions in the embedded system, and delay that occurs when executing the functions and communication between the functions…”
Col 2 lines 40-45 Yu teaches linear temporal logic (LTL) for specifying the contract under evaluation and the contract determines the correctness and reliability of the software model, i.e. outcome data “…For example, the contract can be specified using common computational temporal logic, including linear temporal logic (LTL), computational tree logic (CTL), or CTL*… The contracts module 110 may generate contracts based on the requirements, the software components, the software models, and the architecture model. For example, the contracts module 110 may use the contracts to determine the correctness and reliability of software model 215 composition and integration…”)

Yu does not appear to explicitly disclose
Receving input to be included in a simulated scenario;
Determining values with the simulated scenario;
determining, based at least in part on executing the simulated scenario, outcome data indicating a response by an autonomous controller to the simulated scenario.

However, Alaniz teaches Receving input to be included in a simulated scenario; ([0012] Alaniz teaches generating a virtual environment, i.e. simulated scenario based on virtual sensor input “…As illustrated in FIG.1, the autonomous vehicle 100 includes a vehicle system 105 programmed to receive virtual sensor data generated in a virtual environment by a computing device 110…”)
Determining values with the simulated scenario; (Continuing [0012] Alaniz teaches to simulate, i.e. determining the virtual environment for multiple driving scenarios “…The computing device 110, which may include a data storage medium 110A and a processing circuit 110B, may be programmed to simulate the virtual environment. The virtual environment may present multiple driving scenarios…”)
Alaniz teaches determining, based at least in part on executing the simulated scenario, outcome data indicating a response by an autonomous controller to the simulated scenario. (Continuing [0013] Alaniz teaches “…The computing device 110 may be programmed to collect the virtual sensor data as it would be collected on a real vehicle. For instance, the computing device 110 may simulate the virtual sensor having a view of the virtual environment as if the virtual sensor were on a real vehicle. Thus, the virtual sensor data may reflect real-world conditions relative to detecting, e.g., signs…”)
Yu and Alaniz are analogous art because they are from the same field of endeavor, modeling by developing a relationship between relational data information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the receiving a first input to an application of a computing device representing a set of values representing an object and at least one of: an object behavior, a condition, or an action as disclosed by Yu by Receving input to be included in a simulated scenario and determining values with the simulated scenario and determining, based at least in part on executing the simulated scenario, outcome data indicating a response by an autonomous controller to the simulated scenario as disclosed by Alaniz.
Col 7 63-67 of Yu discusses the need for a run-time based verification or a model check verification “….The verification module 112 may analyze the contracts to determine whether the contracts are satisfied. The verification module may perform a static formation verification, such as model check verification, or a run-time based verification…”
One of ordinary skill in the art would have been motivated to solve the problem of the verification by making a modification using a virtual driving environment with the sensor models with relevant parameters, therefore performing verification by the use of virtual sensor data as discussed in [0025] of Alaniz“…The computing device 110 integrates a virtual driving environment, created using three-dimensional modeling and animation tools, with sensor models to produce the Virtual sensor data in large quantities in a relatively short amount of time. Relevant parameters such as lighting and road sign orientation, in the case of sign detection, may be randomized in the recorded data to ensure a diverse dataset with minimal bias…”
Further, Alaniz teaches allowing for interpretation of several different scenarios with thousands of different inputs, the vehicle can be simulated and develop a response of the sensors as discussed by Alaniz in [0002] “…Autonomous vehicles are expected to interpret certain signs along the side of the road. For example, autonomous vehicles are expected to stop at stop signs. One way for autonomous vehicles to interpret signs is to “teach the autonomous vehicle what a particular sign looks like by collecting real world sensor data. Collecting real world Sensor data includes setting up physical tests or driving around with sensors to collect relevant data. In the context of identifying road signs, collecting sensor data may include collecting thousands of pictures of different road signs. There are more than 500 federally approved traffic signs according to the Manual on Uniform Traffic Control Devices…”

Although Alaniz disusses incorporating intersection ([0029] Alaniz “…Moreover, the virtual environment may be programmed to present different roadways and structures. For instance, the different roadways may include an intersection…”)
Yu and Alaniz do not appear to explicitly disclose
Receiving a second input to the application indicating a type of road intersection
determining a semantic coordinate representing the set of values in the type of road intersection;
generating the semantic coordinate representing of values in the type of road intersection 

However, Rasmussen teaches Receiving a second input to the application indicating a type of road intersection (Abstract of Rasmussen teaches classifying road intersections by type “A separate process segments the road surface from the background using color appearance characteristics, then classifies the segmented road shape in a rectified view as either a standard section or one of several intersection types (‘four-way,” “T,” “right angle,” etc.). Recognition of the proper shape class of the approaching road is a prerequisite for switching between…”)
Rasmussen teaches determining a semantic coordinate representing the set of values in the type of road intersection and generating the semantic coordinate representing of values in the type of road intersection (Pg. 422 left col last ¶ - right col ¶1 Rasmussen teaches a navigation module with gps where the semantic information of intersections and contains signs and further semantic information on pedestrians and cars “…Driver assistance and navigation modules may also use the knowledge that an intersection of a particular type is approaching to register the visual scene with GPS map data for more accurate localization. Sign detection and recognition modules may be invoked or given more cycles near intersections in order to take advantage of the proliferation of semantic information often found in their vicinity. Finally, algorithms for detecting crossing pedestrians and cars should he given greater weight due to the prevalence of such hazards in these areas…”)
Yu, Alaniz, and Rasmussen are analogous art because they are from the same field of endeavor, modeling by developing a relationship between relational data information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the receiving a first input to an application of a computing device representing a set of values representing an object and at least one of: an object behavior, a condition, or an action as disclosed by Yu and Alaniz by Receiving a second input to the application indicating a type of road intersection and determining a semantic coordinate representing the set of values the type of road intersection and generating the semantic coordinate representing of values in the type of road intersection as disclosed by Rasmussen.
¶[0029] of Alaniz teaches being able to incorporate the different roadways, notably intersections, allowing the virtual environment to have different conditions “…Moreover, the virtual environment may be programmed to present different roadways and structures. For instance, the different roadways may include an intersection, a highway, a residential street with parked cars, an urban area, a rural area, a freeway, an on-ramp, an exit ramp, a tunnel, a bridge, a dirt or gravel road, roads with different curvatures and road grades, Smooth roads, roads with potholes, a road that goes over train tracks, and so on…”
One of ordinary skill in the art would have been motivated to make this modification with Rasmussen in order to categorize road scenes, which has been presented above by Alaniz, most notably intersection type, in order to be able to have the scenes for future use and improving initial assumptions of specification intersection types as discussed by Rasmussen on pg. 426 left col ¶4 “…Our method for road shape determination is learning-based in order to quantify and compensate for violations of the initial assumptions. A set of segmented mosaics of road scenes are labeled by their section or intersection type, and a multi-category classifier is used to learn a model for them in order to categcrize future scenes…”

Regarding Claim 2: Yu, Alaniz, and Rasmussen teach The method of claim 1, wherein the object is associated with at least one of a body comprising 

    PNG
    media_image1.png
    645
    586
    media_image1.png
    Greyscale
Alaniz teaches a defined dimension, a pose, or a mesh to render the object in the simulated scenario. ([0024] Alaniz teaches a simulated environment where the dimensions are defined of the road sign and is rendered as shown in Fig. 3A “…With the interactive virtual scenarios presented in the virtual environment 150, the user can navigate the virtual vehicle through the virtual environment 150 to test sign and obstacle detection processes, observe autonomous driving process performance, or experiment with Switching between autonomous and manual driving modes. The virtual environment 150 may, in real time, present the output of, e.g., the road sign detection classifiers, as shown in FIG.3A, displaying the location and diameter of each detected sign…”)

Regarding Claim 3: Yu, Alaniz, and Rasmussen teach The method of claim 1, wherein the simulated scenario represents an interaction between the object… ([0026] Alaniz teaches a simulation positioned relative to the roadway  with virtual sensors moved along the roadway, i.e. object where the movement is the interaction “…In one possible implementation, a virtual sensor may be positioned relative to the roadway according to its planned positioning on a real world vehicle. The virtual sensor may be moved along the virtual roadway in the virtual environment 150. The virtual sensor may record data as it moves through the virtual environment 150. Before recording each data point, the virtual sensor may place objects of interests, such as road signs, within the sensor's range at randomized positions…”)
Rasmussen teaches and the type of road intersection. (Abstract of Rasmussen teaches classifying road intersections by type “A separate process segments the road surface from the background using color appearance characteristics, then classifies the segmented road shape in a rectified view as either a standard section or one of several intersection types (‘four-way,” “T,” “right angle,” etc.). Recognition of the proper shape class of the approaching road is a prerequisite for switching between…”)

Regarding Claim 4: Yu, Alaniz, and Rasmussen teach The method of claim 1, wherein the semantic coordinate representing the set of values 
Alaniz teaches indicates the object relative to the type of road intersection. ([0030] Alaniz teaches a type of road or intersection “…The user input, therefore, may include a selection of the weather conditions, lighting conditions, or both (e.g., rain at dusk) as well as a selection of any other factors including the type of road or area (e.g., intersection, highway, urban area, rural area, etc.)…”
Further, Alaniz teaches the simulation of the autonomous vehicle, i.e. object “At block 405, the computing device 110 may load the simulation of the virtual environment. The simulation of the virtual environment may include elements that would be viewable to an autonomous vehicle during real-world opera tion. For instance, the virtual environment may include Virtual roads, trees, signs, traffic control devices (such as stop lights), bridges and other infrastructure devices such as streetlights, other vehicles, pedestrians, buildings, sidewalks, curbs, etc…”)

Regarding Claim 5: Yu, Alaniz, and Rasmussen teach The method of claim 1, further comprising 
Yu teaches defining the sequence of multiple steps to be performed in sequential order between the object and at least one of the condition, the action, a fault, or a noise during execution (Fig. 4 [relevant portion of Fig. 4 below] and Col 9 lines 31-41 Yu teaches where the contracts develop a sequence for the multiple steps, such as brake pedal on -> cruise control off, where the “on” and then related “off” is an action “…FIG. 4 is a block diagram including an example system 400 for designing an embedded system. The system 400 includes an OEM 410, a supplier 420, and a client device 403. The OEM 410 may access a design application 199a. For example, the OEM 410 may use the design application 199a to generate software components 210 and software models 215. The OEM 410 may share the software components 210, the software models 215, and formal specifications 220 that includes contracts 235 that describe the functional and non-functional requirements for the software components 210 that must be designed by the supplier…”)

    PNG
    media_image2.png
    118
    1155
    media_image2.png
    Greyscale

Where Alaniz teaches of the simulated scenario ([0030] Alaniz teaches testing, i.e. simulated, the various parameters “…At block 410, the computing device 110 may receive user inputs that select various testing parameters. The testing parameters may include, e.g., a user input selecting the type of driving conditions…”)

Regarding Claim 6: Yu, Alaniz, and Rasmussen teach The method of claim 5, 
Yu teaches wherein the outcome data is based at least in part on an evaluation of the linear temporal logic. (Col 2 lines 40-45 Yu teaches linear temporal logic (LTL) for specifying the contract under evaluation and the contract determines the correctness and reliability of the software model, i.e. outcome data “…For example, the contract can be specified using common computational temporal logic, including linear temporal logic (LTL), computational tree logic (CTL), or CTL*… The contracts module 110 may generate contracts based on the requirements, the software components, the software models, and the architecture model. For example, the contracts module 110 may use the contracts to determine the correctness and reliability of software model 215 composition and integration…”)

Regarding Claim 7: Yu, Alaniz, and Rasmussen teach The method of claim 1, 
Yu teaches wherein the object comprises a static object or a dynamic object. (Col 10 Lines 29-38 Yu teaches determining the distance between objects on the road, where the object could be other vehicles in other lanes, i.e. dynamic object “The requirements stage may include requirements for detecting objects in front of a vehicle including other vehicles directly in front of the vehicle and other vehicles in adjacent lanes. The prototyping stage may include designing software components based on requirements for the ADAS system. For example, the software components may be designed for hardware involved in the ADAS system, such as for sensors that detect objects in the road and determine a distance between the client device 403 and the objects…”)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over 
Yu et al., United States Patent 9459840 B1 (hereinafter ‘Yu’) in view of
Alaniz et al., U.S. Patent Application Publication 2016/0210382 A1 (hereinafter ‘Alaniz’) in view of
Rasmussen, “Road Shape Classification for Detecting and Negotiating Intersections” [2003] further in of
Rago et al., “Identifying duplicate functionality in textual use cases by aligning semantic actions” (hereinafter ‘Rago’).

Regarding Claim 8: Yu, Alaniz, and Rasmussen teach The method of claim 1, wherein the simulated scenario comprises 
Alaniz teaches a first scenario and the combination of values comprises ([0008] Alaniz teaches different scenarios “…Sensor models and image processing software may interface with virtual environments and dynamic, interactive driving scenarios. Virtual tests may provide diverse and thorough validation for driving processes to Supplement and prepare for testing with real vehicles. Compared to real-world tests, virtual tests may be cheaper in terms of time, money, and resources. There may be minimal risk associated with simulating driving scenarios that would be dangerous or difficult to simulate in real-world tests, making it easier to test a wide range and a large number of Scenarios, and to do so early in process of developing autonomous controls…”)

Yu, Alaniz, and Rasmussen do not appear to explicitly disclose
a first combination of values associated with the first scenario and a second combination of values associated with a second scenario, the method further comprising
determining whether the first combination of values and the second combination of values are associated with same outcome data;
and performing at least one executing only one of the first scenario or the second scenario when the first combination of values and the second combination of values are associated with the same outcome data; or executing the first scenario and the second scenario when the first combination of values and the second combination of values are not associated with the same outcome data.

However, Rago teaches a first combination of values associated with the first scenario and a second combination of values associated with a second scenario, the method further comprising: (Fig. 4 and Pg. 582 right col ¶4 Rago teaches a first combination of a first scenario, shown as use case #1 and a second combination of a second scenario shown as use case #2 “…At first glance, an analyst inspecting the ATM use cases will not find any defect whatsoever in the use cases described in Fig. 4. A deeper look into the use cases Add Service (UC#1) and Pay Service (UC#2) further confirms that they are indeed expressing distinct functionalities. However, the resemblance between the basic flow of UC#1 and the alternative flow of UC#2 constitutes a duplicate behavior…”)

    PNG
    media_image3.png
    531
    750
    media_image3.png
    Greyscale

Rago teaches determining whether the first combination of values and the second combination of values are associated with same outcome data; (Fig. 2 and pg. 582 right col ¶2 Rago teaches the use cases combinations are compared to see if the outcome is the same with similarities in the combinations determined “…ReqAligner has been implemented as a set of Eclipse plugins, which allow analysts to interact with the tool during the process of analyzing the use cases. From an analyst’s standpoint (as a user of the tool), she is only responsible for feeding the textual use cases into the tool, and then executing the whole analysis for obtaining an output. The GUI is divided into three main panels, as depicted in Fig. 2. On the left panel (atop), the user has the list of use cases of the system. One the right panel (atop), there is a view for comparing side-by-side the textual contents of two use cases. The user can also inspect the duplications found, highlighted with colors at the level of use case steps. In the bottom panel, there is an execution button that starts the analysis. In that same panel, once ReqAligner has computed the alignments, the user gets the list of duplicate functionalities, each one associated with use case refactorings. The user can simply click on any of them to update the detailed use case viewer…”)

    PNG
    media_image4.png
    529
    944
    media_image4.png
    Greyscale

Rago teaches and performing at least one executing only one of the first scenario or the second scenario when the first combination of values and the second combination of values are associated with the same outcome data; or executing the first scenario and the second scenario when the first combination of values and the second combination of values are not associated with the same outcome data. (Examiner interprets the claim as running only one scenario if the two scenarios are the same or running both if the outcome is different. On Pg. 592 left col last ¶ - right col ¶1 Rago teaches the same outcome. UC#1, i.e. first scenario, and UC#2, i.e. second scenario are compared. If the scenarios are the same, only one outcome will be achieved because the extension of UC#2 will not be generated, if the scenarios are different, the outcome of both will be executed as UC#1 and the additional portion of UC#2 “…In UC#1, the aligned sequence covers the whole basic flow. However, in UC#2 the technique almost covers the whole alternative flow. In order to disambiguate this difference, we apply the following rule: if more than 85% of the use case steps are matched, then the coverage is considered to be “whole”. This is indeed the case of our the example. Therefore, the advice of ReqAligner (highlighted in Table 4b) is to: (i) remove the alternative flow from UC#2, (ii) create an extension point in the basic flow of UC#2, and (iii) modify UC#1 by adding an extension of UC#2 at the extension point just created and then including a condition for the extension to take place…”)
Yu, Alaniz, Rasmussen, and Rago are analogous art because they are from the same field of endeavor, modeling by developing a relationship between relational data information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the receiving a first input to an application of a computing device representing a set of values representing an object and at least one of: an object behavior, a condition, or an action as disclosed by Yu, Alaniz, and Rasmussen by a first combination of values associated with the first scenario and a second combination of values associated with a second scenario, and performing at least one executing only one of the first scenario or the second scenario when the first combination of values and the second combination of values are associated with the same outcome data; or executing the first scenario and the second scenario when the first combination of values and the second combination of values are not associated with the same outcome data as disclosed by Rago.
One of ordinary skill in the art would have been motivated to make this modification in order to reduce duplicate functionality which can have negative impacts on impact analyses by reducing the clarify of the requirements as discussed by Ragon on pg. 580 left col ¶2 “…In particular, we argue that duplicate functionality is a problem that analysts should deal with since early development stages. Although duplication is not always a quality defect, and it might be there for the sake of readability of non-technical stakeholders, the issues entailed to lack of modularity and abstraction can have a profound (negative) effect on the developers conducting activities such as effort estimation [27], project planning, architectural design [6], change impact analyses [23], and evolution management…”

Claims 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Yu et al., United States Patent 9459840 B1 (hereinafter ‘Yu’) in view of
Alaniz et al., U.S. Patent Application Publication 2016/0210382 A1 (hereinafter ‘Alaniz’) in view of
Rasmussen, “Road Shape Classification for Detecting and Negotiating Intersections” [2003] in view of
Naderhirn, U.S. Patent Application Publication 2020/0320233 A1.

Regarding Claim 9: Yu teaches A non-transitory computer-readable medium storing instructions executable by at one or more processors, wherein the instructions, when executed, cause the one or more processors to perform operations comprising: (Col 11 lines 54-63 Yu “…Such a computer program may be stored in a computer-readable storage medium, including, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, and magnetic disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, flash memories including USB keys with nonvolatile memory, or any type of media suitable for storing electronic instructions, each coupled to a computer system bus…”)
Yu teaches receiving a set of values representing an object and at least one of: an object behavior, a first condition, or a first action (Col 1 lines 45-53 Yu teaches an architecture mode, i.e. application, on an executing platform including hardware and software used by the software components and the software models, i.e. input to a computing device where timing semantics are generated baseded information is given of the requirements, i.e. set of values “…The architecture model may describe an executing platform including hardware and software used by the software components and the software models, physical constraints, non-functional constraints, and characteristics of the embedded system. The architecture model and the timing semantics may be generated based on information collected from the requirements, the software components, and the software models. The architecture model may be generated using a modeling language or a formal language…”
Col 6 lines 37-43 Yu teaches further provides an example of the architecture model as a vehicle, i.e. object “…The architecture module 106 generates an architecture model that describes an execution platform, physical constraints, non-functional constraints, and characteristics of an embedded system based on the collected information. For example, an embedded system for a vehicle may include the following hardware and software: electronic control units (ECUs), a bus, sensors, and actuators…”
Further, Col 6 lines 52-56 Yu teaches the architecture model, i.e. object is develops a an associated behavior model, i.e. object behavior “…In some implementations, the architecture module 106 develops behavior models to run on the architecture model. System properties including timing constraints, performance, and cost may be evaluated based on both the behavior models and the architecture model…”)
Yu teaches defining, based at least in part on linear temporal logic, (Col 7 lines 36-41 Yu teaches a preconditions and post-conditions, i.e. linear temporal logic “…The contracts module 110 may generate contracts that indicate assumptions of preconditions ( e.g., safety, performance, cost, etc.) and guarantees of post-conditions between software components 210 and software models 215. The contracts module 110 may generate the contracts based on the timing semantics…”)
Yu teaches a sequence of multiple steps to be performed in sequential order between the set of values and two or more of: a second condition, a second action, a fault, or a noise during execution … generating, based at least in part on the set of values … (Col 1 lines 54-60 Yu teaches the timing semantics, i.e. at least in part on the set of values, include synchronization and ordering of events, i.e. sequence of multiple steps, when computing a time and delays to execute the function, i.e. the simulated scenario  “…The timing semantics may be determined to be satisfied by execution of functions that are correctly executed in the architectural model. The timing semantics may include synchronization and ordering of events, computing a time to execute the functions in the embedded system, and delay that occurs when executing the functions and communication between the functions…”

    PNG
    media_image2.png
    118
    1155
    media_image2.png
    Greyscale

Further, (Fig. 4 [relevant portion of Fig. 4 shown above] and Col 9 lines 31-41 Yu teaches where the contracts develop a sequence for the multiple steps, such as brake pedal on -> cruise control off, where the “on” and then related “off” is an action “…FIG. 4 is a block diagram including an example system 400 for designing an embedded system. The system 400 includes an OEM 410, a supplier 420, and a client device 403. The OEM 410 may access a design application 199a. For example, the OEM 410 may use the design application 199a to generate software components 210 and software models 215. The OEM 410 may share the software components 210, the software models 215, and formal specifications 220 that includes contracts 235 that describe the functional and non-functional requirements for the software components 210 that must be designed by the supplier…”)

Yu does not appear to explicitly disclose
Receving input to test or verify a simulated scenario; 
defining for of the simulated scenario; 
generating the simulated scenario for execution; 
determining, based at least in part on executing the simulated scenario, outcome data indicating a response by an autonomous controller to the simulated scenario; and 
determining whether to modify a behavior of the autonomous controller based at least in part on the outcome data.

However, Alaniz teaches Receving input to test or verify a simulated scenario; ([0012] Alaniz teaches generating a virtual environment, i.e. simulated scenario based on virtual sensor input “…As illustrated in FIG.1, the autonomous vehicle 100 includes a vehicle system 105 programmed to receive virtual sensor data generated in a virtual environment by a computing device 110…”
Further, [0028] Alaniz teaches testing the virtual environment “…a process flow diagram of an example process 400 for testing and/or training one or more vehicle subsystems 145 according to virtual sensor data collected while navigating the virtual environment…”)
Alaniz teaches defining for of the simulated scenario; (Continuing [0012] Alaniz teaches to simulate, i.e. determining the virtual environment for multiple driving scenarios “…The computing device 110, which may include a data storage medium 110A and a processing circuit 110B, may be programmed to simulate the virtual environment. The virtual environment may present multiple driving scenarios…”)
Alaniz teaches generating the simulated scenario for execution; ([0013] Alaniz teaches the simulation in the virtual environment based on a databased of conditions “…The computing device 110 may be programmed to simulate a virtual vehicle travelling through the virtual environment. The simulation may include virtual sensors collecting virtual sensor databased on the conditions presented in the virtual environment…”)
Alaniz teaches determining, based at least in part on executing the simulated scenario, outcome data indicating a response by an autonomous controller to the simulated scenario; and (Continuing [0013] Alaniz teaches “…The computing device 110 may be programmed to collect the virtual sensor data as it would be collected on a real vehicle. For instance, the computing device 110 may simulate the virtual sensor having a view of the virtual environment as if the virtual sensor were on a real vehicle. Thus, the virtual sensor data may reflect real-world conditions relative to detecting, e.g., signs…”)
Alaniz teaches determining whether to modify a behavior of the autonomous controller based at least in part on the outcome data. ([0034] Alaniz teaches based on the output data, i.e. outcome, to load the data, i.e. modify a behavior, onto the vehicle system, i.e. autonomous controller “…Ultimately, the output data, or an aggregation of output data, may be loaded into the vehicle system 105 as, e.g., calibration data operating in a real-world autonomous vehicle 100. When the calibration data is loaded into the vehicle system 105, the autonomous driving sensors 130 may apply the appropriate settings to properly identify objects under the circumstances selected at block 410.
Yu and Alaniz are analogous art because they are from the same field of endeavor, modeling by developing a relationship between relational data information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the receiving a set of values representing an object and at least one of: an object behavior, a first condition, or a first action as disclosed by Yu  Receving input to test or verify a simulated scenario and defining for of the simulated scenario and generating the simulated scenario for execution and determining, based at least in part on executing the simulated scenario, outcome data indicating a response by an autonomous controller to the simulated scenario and determining whether to modify a behavior of the autonomous controller based at least in part on the outcome data as disclosed by Alaniz.
Col 7 63-67 of Yu discusses the need for a run-time based verification or a model check verification “….The verification module 112 may analyze the contracts to determine whether the contracts are satisfied. The verification module may perform a static formation verification, such as model check verification, or a run-time based verification…”
One of ordinary skill in the art would have been motivated to solve the problem of the verification by making a modification using a virtual driving environment with the sensor models with relevant parameters, therefore performing verification by the use of virtual sensor data as discussed in [0025] of Alaniz“…The computing device 110 integrates a virtual driving environment, created using three-dimensional modeling and animation tools, with sensor models to produce the Virtual sensor data in large quantities in a relatively short amount of time. Relevant parameters such as lighting and road sign orientation, in the case of sign detection, may be randomized in the recorded data to ensure a diverse dataset with minimal bias…”
Further, Alaniz teaches allowing for interpretation of several different scenarios with thousands of different inputs, the vehicle can be simulated and develop a response of the sensors as discussed by Alaniz in [0002] “…Autonomous vehicles are expected to interpret certain signs along the side of the road. For example, autonomous vehicles are expected to stop at stop signs. One way for autonomous vehicles to interpret signs is to “teach the autonomous vehicle what a particular sign looks like by collecting real world sensor data. Collecting real world Sensor data includes setting up physical tests or driving around with sensors to collect relevant data. In the context of identifying road signs, collecting sensor data may include collecting thousands of pictures of different road signs. There are more than 500 federally approved traffic signs according to the Manual on Uniform Traffic Control Devices…”

Although Alaniz disusses incorporating intersection ([0029] Alaniz “…Moreover, the virtual environment may be programmed to present different roadways and structures. For instance, the different roadways may include an intersection…”)
Yu and Alaniz do not appear to explicitly disclose
receiving a type of road intersection for execution in the simulated scenario

However, Rasmussen receiving a type of road intersection for execution in the simulated scenario (Abstract of Rasmussen teaches classifying road intersections by type “A separate process segments the road surface from the background using color appearance characteristics, then classifies the segmented road shape in a rectified view as either a standard section or one of several intersection types (‘four-way,” “T,” “right angle,” etc.). Recognition of the proper shape class of the approaching road is a prerequisite for switching between…”)
Yu, Alaniz, and Rasmussen are analogous art because they are from the same field of endeavor, modeling by developing a relationship between relational data information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the receiving a set of values representing an object and at least one of: an object behavior, a first condition, as disclosed by Yu and Alaniz by receiving a type of road intersection for execution in the simulated scenario as disclosed by Rasmussen.
¶[0029] of Alaniz teaches being able to incorporate the different roadways, notably intersections, allowing the virtual environment to have different conditions “…Moreover, the virtual environment may be programmed to present different roadways and structures. For instance, the different roadways may include an intersection, a highway, a residential street with parked cars, an urban area, a rural area, a freeway, an on-ramp, an exit ramp, a tunnel, a bridge, a dirt or gravel road, roads with different curvatures and road grades, Smooth roads, roads with potholes, a road that goes over train tracks, and so on…”
One of ordinary skill in the art would have been motivated to make this modification with Rasmussen in order to categorize road scenes, which has been presented above by Alaniz, most notably intersection type, in order to be able to have the scenes for future use and improving initial assumptions of specification intersection types as discussed by Rasmussen on pg. 426 left col ¶4 “…Our method for road shape determination is learning-based in order to quantify and compensate for violations of the initial assumptions. A set of segmented mosaics of road scenes are labeled by their section or intersection type, and a multi-category classifier is used to learn a model for them in order to categcrize future scenes…”

Yu, Alaniz, and Rasmussen do not appear to explicitly disclose
and the sequence defined based at least in part on the linear temporal logic
outcome data indicating an interaction between the object and the type of road intersection 

Naderhirn teaches …and the sequence defined based at least in part on the linear temporal logic (Naderhirn teaches the written description, i.e. sequence, uses logic operators from linear temporal logic “…a textual system description (see above, section (a), and FIG. 18, "Written Specification"), which is a human-readable text including keywords and text passages linked by the keywords. The keywords represent logic operators and modal temporal operators of a linear temporal logic (LTL)…”)
Naderhirn teaches outcome data indicating an interaction between the object and the type of road intersection ([0096] Naderhirn teaches a result, i.e. outcome data of the test of the autonomous car, i.e. object while driving checking for compliance “…These two automata can be combined, e.g. by applying a "cross-product" (see above, sections (c), FIG. 18, "Generated Test"). The theory of this cross-product is also known and corresponding citations are provided above. The result is another automaton (test automaton), which may be used for automatic testing when executed by the mechatronic system. During operation of the mechatronic system (e.g. while an autonomous car is driving) the test automaton is able to check the current status of the system for compliance with the requirements/rules specified in the textual system description…”)
Yu, Alaniz, Rasmussen, and Naderhirn are analogous art because they are from the same field of endeavor, modeling by developing a relationship between relational data information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the a sequence of multiple steps to be performed in sequential order between the set of values and two or more of: a second condition, a second action, a fault, or a noise during execution … generating, based at least in part on the set of values as disclosed by Yu, Alaniz, and Rasmussen by sequence defined based at least in part on the linear temporal logic and outcome data indicating an interaction between the object and the type of road intersection as disclosed by Naderhirn.
One of ordinary skill in the art would have been motivated to make this modification in order to complete verification of requirements by using textual requirements as discussed by Naderhirn in ¶[0004] “…Generally, the starting point of the workflow is a textual requirements specification. In the next step, a system software model is developed ( e. g. using the common numerical computing environment Matlab/ Simulink) which complies with the requirements specification. To prove compliance with the requirements specification a review is then done by an independent developer (four eye principle) in the case of low criticality or additional by a third party reviewer (six eye principle) in the case of high criticality of the system…”

Regarding Claim 10: Yu, Alaniz, Rasmussen, and Naderhirn teach The non-transitory computer-readable medium of claim 9, wherein the object is associated with at least one of a body comprising 
Alaniz teaches a defined dimension, a pose, or a mesh to render the object in the simulated scenario. ([0024] Alaniz teaches a simulated environment where the dimensions are defined of the road sign and is rendered as shown in Fig. 3A [shown above in Figure 2] “…With the interactive virtual scenarios presented in the virtual environment 150, the user can navigate the virtual vehicle through the virtual environment 150 to test sign and obstacle detection processes, observe autonomous driving process performance, or experiment with Switching between autonomous and manual driving modes. The virtual environment 150 may, in real time, present the output of, e.g., the road sign detection classifiers, as shown in FIG.3A, displaying the location and diameter of each detected sign…”)

Regarding Claim 11: Yu, Alaniz, Rasmussen, and Naderhirn teach The non-transitory computer-readable medium of claim 10, 
Alaniz teaches wherein the pose is based at least in part on at least one of an inertial coordinate system, a map based coordinate system, or a track based coordinate system. ([0018] Alaniz teaches a map based coordinate system where a navigation system displays a map and uses GPS “…The navigation system 120 may be configured or programmed to determine a position of the autonomous vehicle 100. The navigation system 120 may include a Global Positioning System (GPS) receiver configured or programmed to triangulate the position of the autonomous vehicle 100 relative to satellites or terrestrial based transmitter towers. The navigation system 120, therefore, may be configured or programmed for wireless communication. The navigation system 120 may be further configured or programmed to develop routes from a current location to a selected destination, as well as display a map and present driving directions to the selected destination via, e.g., the user interface device 115. In some instances, the navigation system 120 may develop the route according to a user preference…”)

Regarding Claim 12: Yu, Alaniz, Rasmussen, and Naderhirn teach The non-transitory computer-readable medium of claim 9, 
Yu teaches wherein the outcome data is based at least in part on evaluating the linear temporal logic. (Col 2 lines 40-45 Yu teaches linear temporal logic (LTL) for specifying the contract under evaluation “…For example, the contract can be specified using common computational temporal logic, including linear temporal logic (LTL), computational tree logic (CTL), or CTL*…”)

Regarding Claim 13: Yu, Alaniz, Rasmussen, and Naderhirn teach The non-transitory computer-readable medium of claim 9, 
Alaniz teaches wherein the simulated scenario represents the interaction between the object… ([0026] Alaniz teaches a simulation positioned relative to the roadway with virtual sensors moved along the roadway, i.e. object where the movement is the interaction  “…In one possible implementation, a virtual sensor may be positioned relative to the roadway according to its planned positioning on a real world vehicle. The virtual sensor may be moved along the virtual roadway in the virtual environment 150. The virtual sensor may record data as it moves through the virtual environment 150. Before recording each data point, the virtual sensor may place objects of interests, such as road signs, within the sensor's range at randomized positions…”)
Rasmussen teaches the type of road intersection based at least in part on a semantic coordinate (Pg. 422 left col last ¶ - right col ¶1 Rasmussen teaches a navigation module with gps where the semantic information of intersections and contains signs and further semantic information on pedestrians and cars “…Driver assistance and navigation modules may also use the knowledge that an intersection of a particular type is approaching to register the visual scene with GPS map data for more accurate localization. Sign detection and recognition modules may be invoked or given more cycles near intersections in order to take advantage of the proliferation of semantic information often found in their vicinity. Finally, algorithms for detecting crossing pedestrians and cars should he given greater weight due to the prevalence of such hazards in these areas…”)

Regarding Claim 14: Yu, Alaniz, Rasmussen, and Naderhirn teach The non-transitory computer-readable medium of claim 9, 
Yu teaches wherein the object comprises a static object or a dynamic object. (Col 10 Lines 29-38 Yu teaches determining the distance between objects on the road, where the object could be other vehicles in other lanes, i.e. dynamic object “The requirements stage may include requirements for detecting objects in front of a vehicle including other vehicles directly in front of the vehicle and other vehicles in adjacent lanes. The prototyping stage may include designing software components based on requirements for the ADAS system. For example, the software components may be designed for hardware involved in the ADAS system, such as for sensors that detect objects in the road and determine a distance between the client device 403 and the objects…”)

Regarding Claim 15: Yu, Alaniz, Rasmussen, and Naderhirn The non-transitory computer-readable medium of claim 9, further comprising 
Rasmussen teaches receiving a semantic coordinate representing the set of values in a map and wherein generating the simulated scenario for execution is further based at least in part on the semantic coordinate. (Pg. 422 left col last ¶ - right col ¶1 Rasmussen teaches a navigation module with gps, i.e. values in a map where the semantic information of intersections and contains signs and further semantic information on pedestrians and cars “…Driver assistance and navigation modules may also use the knowledge that an intersection of a particular type is approaching to register the visual scene with GPS map data for more accurate localization. Sign detection and recognition modules may be invoked or given more cycles near intersections in order to take advantage of the proliferation of semantic information often found in their vicinity. Finally, algorithms for detecting crossing pedestrians and cars should he given greater weight due to the prevalence of such hazards in these areas…”)

Regarding Claim 16: A system comprising: 
Yu teaches one or more processors; and (Col 3 lines 17-22 Yu “…In some implementations, the device 100 may include physical hardware directly accessed by the user, such as a desktop computer, a mobile computer, a laptop, a smartphone, or any other computing device that includes a memory and a processor…”)
Yu teaches one or more non-transitory computer-readable media storing instructions executable by the one or more processors, wherein the instructions program the one or more processors to perform operations comprising: (Col 11 lines 54-63 Yu “…Such a computer program may be stored in a computer-readable storage medium, including, but is not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, and magnetic disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, flash memories including USB keys with nonvolatile memory, or any type of media suitable for storing electronic instructions, each coupled to a computer system bus…”)
Yu teaches receiving a set of values representing an object and at least one of:, an object behavior, a first condition, or a first action… (Col 1 lines 45-53 Yu teaches an architecture mode, i.e. application, on an executing platform including hardware and software used by the software components and the software models, i.e. input to a computing device where timing semantics are generated baseded information is given of the requirements, i.e. set of values “…The architecture model may describe an executing platform including hardware and software used by the software components and the software models, physical constraints, non-functional constraints, and characteristics of the embedded system. The architecture model and the timing semantics may be generated based on information collected from the requirements, the software components, and the software models. The architecture model may be generated using a modeling language or a formal language…”
Col 6 lines 37-43 Yu teaches further provides an example of the architecture model as a vehicle, i.e. object “…The architecture module 106 generates an architecture model that describes an execution platform, physical constraints, non-functional constraints, and characteristics of an embedded system based on the collected information. For example, an embedded system for a vehicle may include the following hardware and software: electronic control units (ECUs), a bus, sensors, and actuators…”
Further, Col 6 lines 52-56 Yu teaches the architecture model, i.e. object is develops a an associated behavior model, i.e. object behavior “…In some implementations, the architecture module 106 develops behavior models to run on the architecture model. System properties including timing constraints, performance, and cost may be evaluated based on both the behavior models and the architecture model…”)
Yu teaches defining, based at least in part on linear temporal logic, (Col 2 lines 40-45 Yu teaches linear temporal logic (LTL) for specifying the contract under evaluation “…For example, the contract can be specified using common computational temporal logic, including linear temporal logic (LTL), computational tree logic (CTL), or CTL*…”)
Yu teaches a sequence of multiple steps to be performed in sequential order between the set of values and two or more of a second condition, a second action, a fault, or a noise during execution… generating, based at least in part on the set of values, the sequence, (Col 1 lines 54-60 Yu teaches the timing semantics, i.e. at least in part on the set of values, include synchronization and ordering of events, i.e. sequence of multiple steps, when computing a time and delays to execute the function, i.e. the simulated scenario  “…The timing semantics may be determined to be satisfied by execution of functions that are correctly executed in the architectural model. The timing semantics may include synchronization and ordering of events, computing a time to execute the functions in the embedded system, and delay that occurs when executing the functions and communication between the functions…”)
Further, (Fig. 4 [relevant portion of Fig. 4 shown above in Claim 5] and Col 9 lines 31-41 Yu teaches where the contracts develop a sequence for the multiple steps, such as brake pedal on -> cruise control off, where the “on” and then related “off” is an action “…FIG. 4 is a block diagram including an example system 400 for designing an embedded system. The system 400 includes an OEM 410, a supplier 420, and a client device 403. The OEM 410 may access a design application 199a. For example, the OEM 410 may use the design application 199a to generate software components 210 and software models 215. The OEM 410 may share the software components 210, the software models 215, and formal specifications 220 that includes contracts 235 that describe the functional and non-functional requirements for the software components 210 that must be designed by the supplier…”)

Yu do not appear to explicitly disclose
Receving input to be included in a simulated scenario;
defining for … the simulated scenario 
generating, based at least in part on the combination of values to be included in the simulated scenario … , the simulated scenario for execution; and
determining, based at least in part on executing the simulated scenario, outcome data indicating a response by an autonomous controller to the simulated scenario.

However, Alaniz teaches Receving input to be included in a simulated scenario; ([0012] Alaniz teaches generating a virtual environment, i.e. simulated scenario based on virtual sensor input “…As illustrated in FIG.1, the autonomous vehicle 100 includes a vehicle system 105 programmed to receive virtual sensor data generated in a virtual environment by a computing device 110…”)
Alaniz teaches defining for … the simulated scenario (Continuing [0012] Alaniz teaches to simulate, i.e. determining the virtual environment for multiple driving scenarios “…The computing device 110, which may include a data storage medium 110A and a processing circuit 110B, may be programmed to simulate the virtual environment. The virtual environment may present multiple driving scenarios…”)
Alaniz teaches generating, based at least in part on the combination of values to be included in the simulated scenario … , the simulated scenario for execution; and ([0013] Alaniz teaches the simulation in the virtual environment based on a databased of conditions, i.e. combination of values “…The computing device 110 may be programmed to simulate a virtual vehicle travelling through the virtual environment. The simulation may include virtual sensors collecting virtual sensor databased on the conditions presented in the virtual environment…”)
Alaniz teaches determining, based at least in part on executing the simulated scenario, outcome data indicating a response by an autonomous controller to the simulated scenario. (Continuing [0013] Alaniz teaches “…The computing device 110 may be programmed to collect the virtual sensor data as it would be collected on a real vehicle. For instance, the computing device 110 may simulate the virtual sensor having a view of the virtual environment as if the virtual sensor were on a real vehicle. Thus, the virtual sensor data may reflect real-world conditions relative to detecting, e.g., signs…”)
Yu and Alaniz are analogous art because they are from the same field of endeavor, modeling by developing a relationship between relational data information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the receiving a set of values representing an object and at least one of:, an object behavior, a first condition, or a first action as disclosed by Yu by Receving input to be included in a simulated scenario and defining for … the simulated scenario and generating, based to be included in the simulated scenario … , the simulated scenario for execution and determining, based at least in part on executing the simulated scenario, outcome data indicating a response by an autonomous controller to the simulated scenario as disclosed by Alaniz.
Col 7 63-67 of Yu discusses the need for a run-time based verification or a model check verification “….The verification module 112 may analyze the contracts to determine whether the contracts are satisfied. The verification module may perform a static formation verification, such as model check verification, or a run-time based verification…”
One of ordinary skill in the art would have been motivated to solve the problem of the verification by making a modification using a virtual driving environment with the sensor models with relevant parameters, therefore performing verification by the use of virtual sensor data as discussed in [0025] of Alaniz“…The computing device 110 integrates a virtual driving environment, created using three-dimensional modeling and animation tools, with sensor models to produce the Virtual sensor data in large quantities in a relatively short amount of time. Relevant parameters such as lighting and road sign orientation, in the case of sign detection, may be randomized in the recorded data to ensure a diverse dataset with minimal bias…”
Further, Alaniz teaches allowing for interpretation of several different scenarios with thousands of different inputs, the vehicle can be simulated and develop a response of the sensors as discussed by Alaniz in [0002] “…Autonomous vehicles are expected to interpret certain signs along the side of the road. For example, autonomous vehicles are expected to stop at stop signs. One way for autonomous vehicles to interpret signs is to “teach the autonomous vehicle what a particular sign looks like by collecting real world sensor data. Collecting real world Sensor data includes setting up physical tests or driving around with sensors to collect relevant data. In the context of identifying road signs, collecting sensor data may include collecting thousands of pictures of different road signs. There are more than 500 federally approved traffic signs according to the Manual on Uniform Traffic Control Devices…”

Although Alaniz disusses incorporating intersection ([0029] Alaniz “…Moreover, the virtual environment may be programmed to present different roadways and structures. For instance, the different roadways may include an intersection…”)
Yu and Alaniz do not appear to explicitly disclose
determining a semantic coordinate representing the set of values in a map, the semantic coordinate indicative of an intersection;
generating the semantic coordinate indicative of the intersection,

However, Rasmussen teaches determining a semantic coordinate representing the set of values in a map, the semantic coordinate indicative of an intersection; (Abstract of Rasmussen teaches classifying road intersections by type “A separate process segments the road surface from the background using color appearance characteristics, then classifies the segmented road shape in a rectified view as either a standard section or one of several intersection types (‘four-way,” “T,” “right angle,” etc.). Recognition of the proper shape class of the approaching road is a prerequisite for switching between…”
Further, Pg. 422 left col last ¶ - right col ¶1 Rasmussen teaches a navigation module with gps, i.e. values in a map where the semantic information of intersections and contains signs and further semantic information on pedestrians and cars “…Driver assistance and navigation modules may also use the knowledge that an intersection of a particular type is approaching to register the visual scene with GPS map data for more accurate localization. Sign detection and recognition modules may be invoked or given more cycles near intersections in order to take advantage of the proliferation of semantic information often found in their vicinity. Finally, algorithms for detecting crossing pedestrians and cars should he given greater weight due to the prevalence of such hazards in these areas…”)
Rasmussen teaches generating the semantic coordinate indicative of the intersection, (Pg. 422 left col last ¶ - right col ¶1 Rasmussen teaches a navigation module with gps where the semantic information of intersections and contains signs and further semantic information on pedestrians and cars “…Driver assistance and navigation modules may also use the knowledge that an intersection of a particular type is approaching to register the visual scene with GPS map data for more accurate localization. Sign detection and recognition modules may be invoked or given more cycles near intersections in order to take advantage of the proliferation of semantic information often found in their vicinity. Finally, algorithms for detecting crossing pedestrians and cars should he given greater weight due to the prevalence of such hazards in these areas…”)
Yu, Alaniz, and Rasmussen are analogous art because they are from the same field of endeavor, modeling by developing a relationship between relational data information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the receiving a first input to an application of a computing device representing a set of values representing an object and at least one of: an object behavior, a condition, or an action as disclosed by Yu and Alaniz by determining a semantic coordinate representing the set of values in a map, the semantic coordinate indicative of an intersection and generating the semantic coordinate indicative of the intersection as disclosed by Rasmussen.
¶[0029] of Alaniz teaches being able to incorporate the different roadways, notably intersections, allowing the virtual environment to have different conditions “…Moreover, the virtual environment may be programmed to present different roadways and structures. For instance, the different roadways may include an intersection, a highway, a residential street with parked cars, an urban area, a rural area, a freeway, an on-ramp, an exit ramp, a tunnel, a bridge, a dirt or gravel road, roads with different curvatures and road grades, Smooth roads, roads with potholes, a road that goes over train tracks, and so on…”
One of ordinary skill in the art would have been motivated to make this modification with Rasmussen in order to categorize road scenes, which has been presented above by Alaniz, most notably intersection type, in order to be able to have the scenes for future use and improving initial assumptions of specification intersection types as discussed by Rasmussen on pg. 426 left col ¶4 “…Our method for road shape determination is learning-based in order to quantify and compensate for violations of the initial assumptions. A set of segmented mosaics of road scenes are labeled by their section or intersection type, and a multi-category classifier is used to learn a model for them in order to categcrize future scenes…”

Yu, Alaniz, and Rasmussen do not appear to explicitly disclose
the sequence defined based at least in part on the linear temporal logic

Naderhirn teaches … the sequence defined based at least in part on the linear temporal logic  (Naderhirn teaches the written description, i.e. sequence, uses logic operators from linear temporal logic “…a textual system description (see above, section (a), and FIG. 18, "Written Specification"), which is a human-readable text including keywords and text passages linked by the keywords. The keywords represent logic operators and modal temporal operators of a linear temporal logic (LTL)…”)
Yu, Alaniz, Rasmussen, and Naderhirn are analogous art because they are from the same field of endeavor, modeling by developing a relationship between relational data information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the receiving a set and at least one of:, an object behavior, a first condition, or a first action as disclosed by Yu, Alaniz, and Rasmussen by the sequence defined based at least in part on the linear temporal logic as disclosed by Naderhirn.
One of ordinary skill in the art would have been motivated to make this modification in order to complete verification of requirements by using textual requirements as discussed by Naderhirn in ¶[0004] “…Generally, the starting point of the workflow is a textual requirements specification. In the next step, a system software model is developed ( e. g. using the common numerical computing environment Matlab/ Simulink) which complies with the requirements specification. To prove compliance with the requirements specification a review is then done by an independent developer (four eye principle) in the case of low criticality or additional by a third party reviewer (six eye principle) in the case of high criticality of the system…”

Regarding Claim 17: Yu, Alaniz, Rasmussen, and Naderhirn teach The system of claim 16, wherein the object is associated with at least one of a body comprising 
Alaniz teaches a defined dimension, a pose, or a mesh to render the object in the simulated scenario.  ([0024] Alaniz teaches a simulated environment where the dimensions are defined of the road sign and is rendered as shown in Fig. 3A [shown above in Figure 2] “…With the interactive virtual scenarios presented in the virtual environment 150, the user can navigate the virtual vehicle through the virtual environment 150 to test sign and obstacle detection processes, observe autonomous driving process performance, or experiment with Switching between autonomous and manual driving modes. The virtual environment 150 may, in real time, present the output of, e.g., the road sign detection classifiers, as shown in FIG.3A, displaying the location and diameter of each detected sign…”)

Regarding Claim 18: Yu, Alaniz, Rasmussen, and Naderhirn teach The system of claim 16, 
Yu teaches wherein the outcome data is based at least in part on an evaluation of the linear temporal logic. (Col 2 lines 40-45 Yu teaches linear temporal logic (LTL) for specifying the contract under evaluation “…For example, the contract can be specified using common computational temporal logic, including linear temporal logic (LTL), computational tree logic (CTL), or CTL*…”)

Regarding Claim 19: Yu, Alaniz, Rasmussen, and Naderhirn teach The system of claim 16, wherein the semantic coordinate indicative of the intersection comprises 
Alaniz teaches a type of road intersection. ([0030] Alaniz teaches a type of road or intersection “…The user input, therefore, may include a selection of the weather conditions, lighting conditions, or both (e.g., rain at dusk) as well as a selection of any other factors including the type of road or area (e.g., intersection, highway, urban area, rural area, etc.)…”)

Regarding Claim 20: Yu, Alaniz, Rasmussen, and Naderhirn teach The system of claim 16, wherein determining the outcome data indicating the response the autonomous controller to the simulated scenario comprises 
Alaniz teaches determining an operational space of the autonomous controller given the simulated scenario. ([0020] Alaniz teaches calibration of the sensors for operating the vehicle for autonomous driving based on the results of the simulation “…The autonomous driving sensors 130 help the autonomous vehicle 100 “see’ the roadway and the vehicle Surroundings and/or negotiate various obstacles while the vehicle is operating in the autonomous mode. In one possible implementation, the autonomous driving sensors 130 may be calibrated in accordance with the virtual driving data output by the computing device 110 as a result of the simulations performed vis-a-vis the virtual environment…”)

Conclusion
Claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sippl et al., “From Simulation Data to Test Cases for Fully Automated Driving and ADAS” – Sippl et al. teaches further information regarding the inputs using textual description. If the inputs were to be further amended in the claim, the reference will be incorporated into the rejection. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J.E.J./Examiner, Art Unit 2146
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146